
	

114 SRES 491 ATS: Designating June 12, 2016, as a national day of racial amity and reconciliation.
U.S. Senate
2016-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 491
		IN THE SENATE OF THE UNITED STATES
		
			June 10, 2016
			Mr. Markey (for himself, Mr. Cochran, Mr. Wicker, Mr. Burr, and Mr. Grassley) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating June 12, 2016, as a national day of racial amity and reconciliation.
	
	
 Whereas the greatest asset of the United States is the people of the United States; Whereas the motto on the Great Seal of the United States is E Pluribus Unum, “out of many, one”;
 Whereas the United States is comprised of multicultural, multiethnic, and multiracial people; Whereas friendship, collegiality, civility, respect, and kindness are commonly shared ideals of the people of the United States; and
 Whereas organizations and communities across the United States, motivated by the ideals behind the motto of E Pluribus Unum, have joined together in introspection and reflection on how the diversity of the people of the United States has been indispensable in creating the United States: Now, therefore, be it
		
	
 That the Senate— (1)designates June 12, 2016, as a national day of racial amity and reconciliation;
 (2)supports all people of the United States who join in activities in support of the goals and ideals of racial amity; and
 (3)encourages the people of the United States to observe the day with appropriate ceremonies and activities.
			
